DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment and/or arguments submitted on 09/07/2021 is/are being considered by the examiner.
Claims 1, 3-21 are pending:
Claims 2 are canceled


Response to Arguments
Applicant’s arguments, with respect to priority date have been fully considered and are persuasive.  The priority dates have been updated in the section below. 

Applicant’s arguments and/or amendments, with respect to specification objections have been fully considered and are persuasive.  The specification objections of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to drawing objections have been fully considered and are persuasive.  The drawing objections of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to 35 USC 112a rejections have been fully considered. 
Applicant asserts, page 11-12, that the subject matter of Claim 7/14 regarding a blade element moment model has sufficient written description because one of ordinary skill in the art would be able “to conclude that the inventor had possession of the claimed invention”.
The office respectfully disagrees. Applicant’s assertions would have been persuasive against an enablement rejection, however the rejection of record was based on written description. The office agrees that, as pointed out by applicant, that “a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention”. The office would like to direct attention to MPEP 2161.01.I which defines adequate written description for computer-implemented claim language, and in particular that “original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved.”, and “When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. … It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.”. As stated in the rejection of record, and in light of the MPEP 2161.01.I citations above, since the specification fails to disclose how applicant generates or uses a BEM model as it merely states that the controller uses a BEM model and that the results from the BEM model may be a check on the strain gauge results, however this is not sufficient written description for the claim computer implemented claim limitations. 
Applicant asserts, page 12-13, that the subject matter of claims 9/15 regarding weighted average calculation has sufficient written description because Fig6 and the associated description discusses weighing the outputs in general.
The office respectfully disagrees. MPEP 2161.01.I states “original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is applicant’s application of a weighted average of the cited variables, and this is not sufficient written description for the claim computer implemented claim limitations.
The office notes that due to amendment to Claims 9/15, the rejection of record has been withdrawn, however the issue has been re-introduced into new claim 21.

Applicant’s arguments and/or amendments, with respect to 35 USC 112b rejections have been fully considered and are persuasive.  The 35 USC 112b rejections of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to 35 USC 101 rejections have been fully considered and are persuasive.  The 35 USC 101 rejections of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to 35 USC 102 and 103 art rejections by Hiremath (US 9,920,742), Esbensen (US 2013/0101413), and Risager (US 2014/0178197) have been fully considered. 
Applicant asserts, page 14, that Hiremath fails to disclose the pitch adjustment from old claim 4 that has been amended into instant claim 1.
The office agrees, and the 102 rejection of record is withdrawn.
Applicant asserts, page 15, that Hiremath fails to disclose “a load value and a predefined transfer function”.
The office respectfully disagrees. As discussed in the rejection of record, Hiremath Fig2, C2L15-18, C3L10-35, C6L2-9, C6L58-C7L21, the load values are the sensor results and the application of the equations and look-up-tables disclose a “predefined transfer function”.
Applicant asserts, page 15, that one of ordinary skill in the art would not combine Hiremath and Esbensen as the two references are non-analogous art, since Hiremath and Esbensen are both directed to two different technical problems regarding wind turbine optimization.
The office respectfully disagrees, as it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both Hiremath and Esbensen are both in the same field of applicant’s endeavor and are both pertinent to applicant’s problem of concern.
The office further notes that as stated in the rejection of record, one of ordinary skill in the art would be motivated to combine Hiremath and Esbensen as Hiremath would gain operational efficiency as taught by Esbensen, and Hiremath suggests to one of ordinary skill in the art to modify Hiremath for such a modification for efficient energy production.
Applicant asserts, page 15-16, the remaining rejections under 35 USC 103 on the same basis as discussed above in the context of Hiremath.
The office respectfully disagrees, and also indicates the above discussion in response.


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 05/24/2021, 06/08/2021 is/are being considered by the examiner.


Priority
	As discussed in the Office Action dated 06/07/2021 and as updated above, Claims 8 and 16 have an effective filing date of 04/05/2018, while the remainder of the claims date a priority date of 04/05/2017.


Claim Objections
Claims are objected to because of the following informalities:  
Claim 15
L2, recitation “the turbine” lacks formal antecedent basis from “the wind turbine” of claim 10
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7, 14, 21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 7
L3-4, limitation “generate the load value using a blade element momentum (BEM) model” fails to comply with the written description requirement as the cited limitation was not applicant generates or uses a BEM model; as P9L21-P10L11 appears to be the closest attempt of providing written support, however this section merely states that the controller uses a BEM model and that the results from the BEM model may be a check on the strain gauge results, however this is not sufficient written description for the claim computer implemented claim limitations.
The office further notes that applicant’s amendment to the cited specification section appears to confirm and enhance the instant rejection, as the amendment admits that the instant specification does not provide the relevant discussion within itself.
Claim 14
L3-4, limitation “generating the load value using a blade element momentum (BEM) model” fails to comply with the written description requirement as the cited limitation was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the cited limitation, as the specification fails to disclose how applicant generates or uses a BEM model; as P9L21-P10L11 appears to be the closest attempt of providing written support, however this section merely states that the controller uses a BEM model and that the results from the BEM model may be a check on the strain gauge results, however this is not sufficient written description for the claim computer implemented claim limitations.
The office further notes that applicant’s amendment to the cited specification section appears to confirm and enhance the instant rejection, as the amendment 
Claim 21
L5-7, limitation “calculating a weighted average of the current wind speed, the turbulence, and the air density.” fails to comply with the written description requirement as the cited limitation was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the cited limitation, as the specification fails to disclose how applicant’s controller determines a weighted average of the current wind speed, the estimated turbulence, and the estimated air density or how applicant’s controller uses such a variable to control thrust of the blade; as P14L27-P15L2 suggests the generic idea of “may provide a weight” and “outputs may be weighted more heavily than other outputs” while lacking any disclosure of applicant’s application of a weighted average of the cited variables, and this is not sufficient written description for the claim computer implemented claim limitations.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4, 10-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4
L2, limitation “a pitch of the blade” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation is the same structure or a new structure relative to that of Claim 1
Claim 10
L7, limitation “the estimated air density” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation is the same structure or a new structure as compared to L6 and L9
Claim 17
L9-10, limitation “the estimated air density” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation is the same structure or a new structure as compared to L8 and L11
Claims dependent on a rejected claim are rejected based on dependency.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not 

Claim 1, 5-10, 13-17, 20, as best understood in light of the objections and 112 issues above, is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiremath (US 9,920,742) in view of Esbensen (US 2013/0101413).
Claim 1
Hiremath discloses:
“A wind turbine (best seen Fig1) comprising: 
a rotor (rotor 18); 
a blade coupled to the rotor (best seen Fig1, blade 22); and 
a controller (controller 26, C5L3-20) configured to: 
during power production by the wind turbine (abstract, C1L6-8), receive a load value representing a load on the blade (Fig2; C6L2-9, C7L12-20, discloses sensors 48/50/52 as strain gauges to measure rotor loading of torque, bending moments, or similar); 
estimate an air density at the wind turbine using a predefined transfer function that converts the load value into the air density (Fig2; C2L15-18, C3L10-35, C6L2-9, C6L58-C7L21, discloses controller 26 estimating environmental conditions including air density using sensors 48/50/52 as strain gauges to measure rotor loading of torque, bending moments, or similar where the determining is performed via the application of equations and look-up-tables); and
…”
Hiremath does not explicitly disclose using the pitch adjustment mechanism 32 (Fig2) in response to the controller 26 determinations, however Hiremath does disclose (step 510) operating the wind turbine “so as to increase energy production” (C9L13-14).
Esbensen teaches (Para4-6,9-10,19,46; Claim 7) that it is known in the art to adjust the pitch angle based upon air density, including an estimated air density and mean, and that adjusting the pitch angle provides advantages in the context of wind turbine efficiency.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Esbensen to adjust a pitch angle based upon air density, as such a determination is known in the art, and that adjusting the pitch angle provides advantages in the context of wind turbine efficiency to the arrangement of Hiremath, as Hiremath further invites such a modification due to the arrangement already possessing a blade pitch mechanism and a desire to operate in an efficient energy production manner.
Claim 5
The modified arrangement of Hiremath by the teachings of Esbensen discloses: “The wind turbine of claim 1, further comprising: a strain gauge disposed on the blade, the strain gauge configured to measure the load value (Hiremath: Fig2, sensor 48 on blade 22; C6L2-7, C12-20, sensor is strain gauge that measures rotor loading of torque, bending moments, or similar).”
Claim 6
The modified arrangement of Hiremath by the teachings of Esbensen discloses: “The wind turbine of claim 1, wherein the load value is a blade flap load of the blade (Hiremath: rotor loading and bending moment as discussed in claim 1 is within the metes and bounds of “blade flap load” as the flapping of the blade produces rotor loading and bending moments).”
Claim 7
The modified arrangement of Hiremath by the teachings of Esbensen discloses: “The wind turbine of claim 1, wherein the controller is further configured to: generate the load value using a blade element momentum (BEM) model (Hiremath: C2L24-33, C7L6-21, pitch angle, rotor speed, and wind speed are inputs to controller 26 when determining rotor loading).”
Claim 8
The modified arrangement of Hiremath by the teachings of Esbensen discloses: “The wind turbine of claim 1, wherein the controller is further configured to adjust a cut-in value or cut-out value based on the air density (Hiremath: Fig4, C7L28-37).”
Claim 9
The modified arrangement of Hiremath by the teachings of Esbensen discloses: “The wind turbine of claim 1, wherein the controller further is configured to: receive a current wind speed at the turbine; estimate a turbulence at the wind turbine; and generate a thrust control signal based on the current wind speed, the turbulence, and the air density (Hiremath: C2L24-33, C7L6-21, pitch angle, rotor speed, turbulence, and wind speed are inputs to controller 26 when determining rotor loading).”
Claim 10
The modified arrangement of Hiremath by the teachings of Esbensen discloses: 
“A method of operating a wind turbine, the method comprising: 
during power production by the wind turbine (Hiremath: abstract, C1L6-8), receiving a load value representing a load on a blade (Fig2; C6L2-9, C7L12-20, discloses sensors 48/50/52 as strain gauges to measure rotor loading of torque, bending moments, or similar) that is coupled to a rotor of the wind turbine (Hiremath: Fig1/2, blade 22, rotor 18); 
estimating an air density at the wind turbine using a predefined transfer function that converts the load value into the estimated air density (Hiremath: Fig2; C2L15-18, C3L10-35, C6L2-9, C6L58-C7L21, discloses controller 26 estimating environmental conditions including air density using sensors 48/50/52 as strain gauges to measure rotor loading of torque, bending moments, or similar where the determining is performed via the application of equations and look-up-tables); and 
adjusting a pitch of the blade based on the air density (limitation is within the scope of the combination discussed in claim 1, Esbensen: Para4-6,9-10,19,46; Claim 7).”
Claim 13
The modified arrangement of Hiremath by the teachings of Esbensen discloses: “The method of claim 10, further comprising: measuring the load value using a strain gauge disposed on the blade (Hiremath: Fig2, sensor 48 on blade 22; C6L2-7, C12-20, sensor is strain gauge that measures rotor loading of torque, bending moments, or similar).”
Claim 14
The modified arrangement of Hiremath by the teachings of Esbensen discloses: “The method of claim 10, further comprising: generating the load value using a blade element momentum (BEM) model (Hiremath: C2L24-33, C7L6-21, pitch angle, rotor speed, and wind speed are inputs to controller 26 when determining rotor loading).”
Claim 15
The modified arrangement of Hiremath by the teachings of Esbensen discloses: “The method of claim 10, further comprising: receiving a current wind speed at the turbine; estimating a turbulence at the wind turbine; and generating a thrust control signal based on the current wind speed, the turbulence, and the air density (Hiremath: C2L24-33, C7L6-21, pitch angle, rotor speed, turbulence, and wind speed are inputs to controller 26 when determining rotor loading).”
Claim 16
The modified arrangement of Hiremath by the teachings of Esbensen discloses: “The method of claim 10, further comprising adjusting a cut-in value or a cut-out value based on the air density (Hiremath: Fig4, C7L28-37).”
Claim 17
The modified arrangement of Hiremath by the teachings of Esbensen discloses: 
“A controller (Hiremath: controller 26, C5L2-20) for a wind turbine, comprising: 
a processor (Hiremath: processor 58); and 
a memory (Hiremath: memory devices 60) configured to store a program, which when executed by the processor performs an operation (Hiremath: C5L10-15) comprising: 
during power production by the wind turbine (Hiremath: abstract, C1L6-8), receiving a load value representing a load on a blade (Hiremath: Fig2; C6L2-9, C7L12-20, discloses sensors 48/50/52 as strain gauges to measure rotor loading of torque, bending moments, or similar) that is coupled to a rotor of the wind turbine (Hiremath: Fig1/2, blade 22, rotor 18); 
estimating an air density at the wind turbine using a predefined transfer function that converts the load value into the estimated air density (Hiremath: Fig2; C2L15-18, C3L10-35, C6L2-9, C6L58-C7L21, discloses controller 26 estimating environmental conditions including air density using sensors 48/50/52 as strain gauges to measure rotor loading of torque, bending moments, or similar where the determining is performed via the application of equations and look-up-tables); and
adjusting a pitch of the blade based on the air density (limitation is within the scope of the combination discussed in claim 1, Esbensen: Para4-6,9-10,19,46; Claim 7).”
Claim 20
The modified arrangement of Hiremath by the teachings of Esbensen discloses: “The controller of claim 17, the operation further comprising: measuring the load value using a strain gauge disposed on the blade (Hiremath: Fig2, sensor 48 on blade 22; C6L2-7, C12-20, sensor is strain gauge that measures rotor loading of torque, bending moments, or similar).”

Claim 3-4, 11-12, 18-19, as best understood in light of the objections and 112 issues above, is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiremath in view of Esbensen, and in further view of Risager (US 2014/0178197)
Claim 3
The modified arrangement of Hiremath by the teachings of Esbensen discloses the arrangement of claim 1.
Hiremath does not explicitly state to find a mean of load values to determine the estimated air density, however Hiremath does disclose (C6L67-C7L2) that a variety of equations may be used to determine, further Hiremath (C7L12-13) explicitly discloses that rotor loading input values can be the “…torque, bending moment, or similar”.
Risager teaches (Para21) that the mean blade load is a known in the art variable to use in wind turbine control systems.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Risager to determine a mean of the blade load values of the modified arrangement of Hiremath by the teachings of Esbensen as Risager teaches that a mean blade load is a known in the art variable to use in wind turbine control systems and Hiremath invites such a modification due to the arrangement due to explicitly suggesting the application of “similar” input values for application within Hiremath.
Claim 4
The modified arrangement of Hiremath by the teachings of Esbensen and Risager, discloses: “The wind turbine of claim 3, wherein the controller is configured to adjust a pitch of the blade using the mean of the plurality of load values (functional limitation. limitation is within the scope of the combination discussed in claim 1 and 3, Esbensen: Para10,19,46; Claim 7).”
The above noted limitation(s) are considered functional language, and as the structure disclosed in the reference anticipates the claimed structure, the structure disclosed is capable of performing the recited function, see MPEP 2114.I,II. However, the functional language is disclosed as noted above.
Claim 11
The modified arrangement of Hiremath by the teachings of Esbensen and Risager, discloses: “The method of claim 10, wherein the load value is one of a plurality of received load values (Hiremath: Abstract, system runs over a time period), wherein the method further comprises: determining a mean of the plurality of received load values (limitation is within the scope of discussion in claim 1/3, mean of the rotor loading of Hiremath is taken due to the teachings of Risager; Hiremath: Fig2; C6L2-9, C7L12-20, discloses sensors 48/50/52 as strain gauges to measure rotor loading of torque, bending moments, or similar), wherein the predefined transfer function converts the mean of the plurality of received load values into the air density (Hiremath: Fig2; C2L15-18, C3L10-35, C6L2-9, C6L58-C7L21, discloses controller 26 estimating environmental conditions .”
Claim 12
The modified arrangement of Hiremath by the teachings of Esbensen and Risager, discloses: “the method of claim 11, wherein adjusting the pitch of the blade uses the mean of the plurality of received load values (limitation is within the scope of the combination discussed in claim 1 and 3, Esbensen: Para10,19,46; Claim 7.)”
Claim 18
The modified arrangement of Hiremath by the teachings of Esbensen and Risager, discloses: “The controller of claim 17, wherein the load value is one of a plurality of load values received at the controller (Hiremath: Abstract, system runs over a time period), wherein the operation further comprises: determining a mean of the plurality of load values (limitation is within the scope of discussion in claim 3, mean of the rotor loading of Hiremath is taken due to the teachings of Risager; Hiremath: Fig2; C6L2-9, C7L12-20, discloses sensors 48/50/52 as strain gauges to measure rotor loading of torque, bending moments, or similar), wherein the predefined transfer function converts the mean of the plurality of load values into the air density (Hiremath: Fig2; C2L15-18, C3L10-35, C6L2-9, C6L58-C7L21, discloses controller 26 estimating environmental conditions including air density using sensors 48/50/52 as strain gauges to measure rotor loading of torque, bending moments, or similar where the determining is performed via the application of equations and look-up-tables).”
Claim 19
The modified arrangement of Hiremath by the teachings of Esbensen and Risager, discloses: “The controller of claim 18, wherein, adjusting the pitch of the blade uses the mean of the plurality of load values (limitation is within the scope of the combination discussed in claim 1 and 3, Esbensen: Para10,19,46; Claim 7.).”


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S HUNTER JR whose telephone number is (571)272-5093.  The examiner can normally be reached on M-F, 9-18.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/JOHN S HUNTER, JR/Examiner, Art Unit 3745                                                                                                                                                                                                        
/DAVID HAMAOUI/Primary Examiner, Art Unit 3747